Case 1:15-cv-06885-LTS-SLC Document 150-2 Filed 12/02/19 Page 1 of 5




     EXHIBIT “B”
             Case
              Case1:15-cv-06885-LTS-SLC
                   1:15-cv-06885-LTS-SLC Document
                                          Document150-2
                                                   118 Filed
                                                        Filed06/07/19
                                                              12/02/19 Page
                                                                        Page12ofof45




                                               THE CITY OF NEW YORK
ZACHARY W. CARTER                             LAW DEPARTMENT                                           YUVAL RUBINSTEIN
Corporation Counsel                               100 CHURCH STREET                                       Phone: (212) 356-2467
                                                  NEW YORK, NY 10007                                         Fax: (212) 356-2439
                                                                                                    Email: yrubinst@law.nyc.gov

                                                                        June 7, 2019
       Via ECF
       Honorable Henry B. Pitman
       United States Magistrate Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

               Re:     Raymond v. City of New York, et al.
                       No. 15-cv-006885 (LTS)(HBP)

       Dear Judge Pitman:

                     I am the Assistant Corporation Counsel in the Office of Zachary W. Carter,
       Corporation Counsel for the City of New York, assigned to represent the defendants in the
       above-captioned action. Defendants respectfully submit this opposition to plaintiffs’ June 2,
       2019 pre-motion conference letter concerning plaintiffs’ anticipated motion to compel discovery.
       Dkt. 117. 1

        A.     Plaintiffs’ Proposed Email Search Terms Are Unreasonable

                        The parties have a fundamental disagreement regarding email search terms, as
       plaintiffs note in their pre-motion letter. Plaintiffs insist that the only search term to be applied
       is the plaintiff’s last name. For example, plaintiff Raymond demands all emails between January
       2012 and January 2016 with the word “Raymond” that the individual defendants sent or
       received. Defendants sent plaintiffs a letter on March 1, 2019 explaining why plaintiffs’ position
       was unreasonable. Exhibit A, March 1, 2019 Letter. On March 8, defendants sent plaintiffs a

       1
         Plaintiffs have also filed an accompanying letter requesting an extension of discovery from June 9, 2019
       to November 9, 2019. Dkt. 116. Although defendants agreed in general to an extension of discovery,
       defendants never discussed a four-month extension with plaintiffs’ counsel, and do not believe such a
       lengthy extension is justified. In addition, plaintiffs’ representation that defendants will produce
       outstanding discovery “on or about June 10, 2019” is incorrect, as defendants never agreed to that specific
       date. However, defendants will produce outstanding discovery in their possession within a reasonable
       timeframe.
     Case
      Case1:15-cv-06885-LTS-SLC
           1:15-cv-06885-LTS-SLC Document
                                  Document150-2
                                           118 Filed
                                                Filed06/07/19
                                                      12/02/19 Page
                                                                Page23ofof45



list of proposed search terms drawn from the allegations in the Second Amended Complaint.
Exhibit B, March 8, 2019 Email. Plaintiffs rejected defendants’ proposed search terms.

                Plaintiffs’ adamant refusal to agree to any search terms beyond their last names is
patently unreasonable. See Treppel v. Biovail Corp., 233 F.R.D. 363, 374 (S.D.N.Y.
2006)(criticizing plaintiffs for refusing to utilize search terms for ESI). It appears that plaintiffs’
inflexibility is based on a fundamental misunderstanding of how search terms are used.
Plaintiffs complained in an April 5, 2019 letter that the “obvious problem” is that defendants’
search terms must “immediately follow” the plaintiff’s name, which “will leave out a lot of
discoverable emails.” Exhibit C, April 5, 2019 Letter. This assertion is plainly incorrect, as
“proximity searches” are commonly used to obtain responsive ESI. See Prasad v. George Wash.
Univ., 323 F.R.D. 88, 93 (D.D.C. 2017)(defendant searched for variations of plaintiff’s name
within 30 words of search terms). In sum, the Court should reject plaintiffs’ unreasonable and
overly broad email search terms that misapprehend how ESI searches are conducted.

B.     Plaintiffs’ Request For An Adverse Inference Instruction Is Baseless

               Plaintiffs request an adverse inference instruction based upon the purported
spoliation of plaintiff Serrano’s February 7, 2013 memo book, as well as text messages that
defendants McCormack and Tsachas supposedly sent concerning the plaintiffs. With respect to
the text messages, plaintiffs are flagrantly disregarding the meet-and-confer requirement
imposed by Federal Rule of Civil Procedure 37(a)(1). On May 28, 2019, plaintiffs served a
document request in order to obtain telephone records from the NYPD’s provider. Exhibit D,
May 28, 2019 Document Request. Yet at the very same time, plaintiffs ask this Court for an
adverse inference instruction. Plaintiffs’ service of a document request coupled with a
simultaneous request for discovery sanctions is completely inappropriate. Because plaintiffs
have obviously failed to satisfy their meet-and-confer obligation, their request for sanctions
should be denied. See Myers v. Andzel, No. 06-14420 (RWS), 2007 U.S. Dist. LEXIS 79157, at
*3 (S.D.N.Y. Oct. 11, 2007)(denying motion to compel for failure to satisfy meet-and-confer
requirement). Plaintiffs have also failed to present any evidence that responsive text messages
even existed, and plaintiffs’ mere speculation is wholly insufficient. See Khaldei v. Kaspiev, 961
F. Supp. 2d 564, 569 (S.D.N.Y. 2013)(noting that “the spoliation doctrine is predicated on
evidence actually existing and being destroyed” and rejecting plaintiff’s assertion regarding loss
of evidence as “pure speculation”)(internal quotation marks and brackets omitted).

               Serrano’s request for spoliation sanctions with respect to his memo book is also
baseless. Serrano must establish that “(1) the party having control over the evidence…had an
obligation to preserve it at the time it was destroyed; (2) the evidence was destroyed with a
culpable state of mind; and (3) the destroyed evidence was relevant to the party’s claim or
defense.” Rivera v. UPS, 325 F.R.D. 542, 548 (S.D.N.Y. 2018)(internal quotation marks
omitted). Serrano bears the “burden of establishing the elements of a spoliation claim by a
preponderance of the evidence.” Dilworth v. Goldberg, 3 F. Supp. 3d 198, 200 (S.D.N.Y. 2014).

              Serrano’s request fails at the first step. “The obligation to preserve evidence
arises when the party has notice that the evidence is relevant to litigation or when a party should
have known that the evidence may be relevant to future litigation.” Fujitsu Ltd. v. Fed. Express

                                                  2
     Case
      Case1:15-cv-06885-LTS-SLC
           1:15-cv-06885-LTS-SLC Document
                                  Document150-2
                                           118 Filed
                                                Filed06/07/19
                                                      12/02/19 Page
                                                                Page34ofof45



Corp., 247 F.3d 423, 436 (2d Cir. 2001). This lawsuit was filed on August 31, 2015, more than
two years after Serrano’s memo book was signed on February 7, 2013. Serrano fails to satisfy
his burden of proving that defendants misplaced the memo book, much less that defendants were
on notice of this litigation when that occurred. Serrano has also failed to provide any evidence
that defendants acted with a “culpable state of mind.” Even assuming Serrano established
culpability – which he has not – Serrano still fails to present any extrinsic evidence showing that
the memo book entry was relevant to Serrano’s discrimination and retaliation claims. See In re
Pfizer Inc., 288 F.R.D. 297, 315 (S.D.N.Y. 2013)(Pitman, J). Sanctions are also unwarranted
because there is no evidence that Serrano was prejudiced. Id. at 316 (“a court should never
impose spoliation sanctions of any sort unless there has been a showing – inferential or otherwise
– that the movant has suffered prejudice”)(internal quotation marks omitted). Serrano asserts
that five supervisors signed his memo book on February 7, 2013. Second Amended Complaint,
¶110. Even without the memo book, Serrano’s own testimony is sufficient should the jury credit
his testimony. Accordingly, Serrano is not entitled to an adverse inference instruction.

C.      Plaintiffs Have Still Not Provided Any Compelling Justification For Deposing
        Commissioner O’Neill And Former Commissioner Bratton

                Plaintiffs previously filed a motion seeking to compel the deposition testimony of
Commissioner O’Neill and former Commissioner Bratton, which the Court denied without
prejudice. Dkt. 112. Plaintiffs now renew their motion, claiming that defendants have not
produced any paper discovery regarding the July 20, 2015 visit to the 40th Precinct. Yet
plaintiffs are again misrepresenting the facts. Plaintiffs claim that defendants have not produced
“roll call records, command log records, finest messages, and other documents relating to this
event.” Dkt. 117 at p. 2. This is incorrect. Defendants have provided three audits from 2015
looking into the classification of crimes in the 40th Precinct. During the parties’ May 23, 2019
meet-and-confer discussion, defendants’ counsel agreed to produce FINEST messages for July
2015. Exhibit E, May 24, 2019 Email, at p. 2. 2 Counsel also indicated that defendants would
search for any additional documents that may exist relating to the misclassification of crimes in
the 40th Precinct. In sum, plaintiffs’ assertion that the depositions are necessary because no
documents have been produced is both untrue and contravenes plaintiffs’ meet-and-confer
obligation under Rule 37(a)(1).

              In addition, plaintiffs have again failed to satisfy the demanding standard set forth
in Lederman v. N.Y. City Dep’t of Parks & Rec., 731 F.3d 199 (2d Cir. 2013). Plaintiffs’ letter
does not address defendants’ previous argument that “plaintiffs can depose other NYPD officials
or witnesses who were present at the July 2015 roll call.” Dkt. 106 at p. 3. See Murray v.
County of Suffolk, 212 F.R.D. 108, 110 (E.D.N.Y. 2002)(denying deposition of police
commissioner because plaintiff failed to establish that “the information sought from [the

2
  Defendants have also produced the 40th Precinct’s roll call for the first week of July 2015, which was
283 pages in length, as well as command logs from previous months in 2015. Based on the parties’ May
23 discussion, it was unclear whether plaintiffs even sought the roll calls for all of July 2015, as indicated
in the May 24 email.



                                                      3
      Case
       Case1:15-cv-06885-LTS-SLC
            1:15-cv-06885-LTS-SLC Document
                                   Document150-2
                                            118 Filed
                                                 Filed06/07/19
                                                       12/02/19 Page
                                                                 Page45ofof45



commissioner] is not available from other sources in the…Police Department” through
depositions). In addition, plaintiffs fail to provide any compelling justification for diverting
Commissioner O’Neill from his important duties to be deposed. Lederman, 731 F.3d at 203.
The Court should therefore deny plaintiffs’ renewed motion to depose defendants Bratton and
O’Neill.

              Defendants thank the Court for its attention to this matter.

                                                    Respectfully submitted,

                                                            /s/

                                                    Yuval Rubinstein
                                                    Assistant Corporation Counsel


cc:    Emeka Nwokoro (via ECF)
       John A. Scola (via ECF)




                                                4
